Citation Nr: 0719638	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  04-07 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for lumbar spine 
disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
February 1973.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Jackson, Mississippi, Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The veteran does not have PTSD based upon a verified in-
service stressor.  

2.  There is no competent evidence of a current lumbar spine 
disability.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2006).

2.  A lumbar spine disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

By letter dated in April 2003, which is before initial 
consideration of the claim, VA told the veteran that it would 
make reasonable efforts to help him get the evidence 
necessary to substantiate his claims, but that he must 
provide enough information so that VA could request any 
relevant records.  VA told him that it was responsible for 
obtaining any evidence held by a federal government agency.  
The veteran was informed that if he had any evidence in his 
possession pertaining to the claims, he should submit it to 
VA.  Included with this letter was a PTSD questionnaire that 
the veteran was asked to complete and return to VA.  VA did 
not inform the veteran of the types of evidence needed to 
substantiate a claim for service connection in this letter; 
however, the Board finds no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby). 

The June 2003 rating decision itself contained an explanation 
of the relevant legal authority for both claims, and 
explained the application of the legal criteria to the 
evidence.  The use of this decision document is cured by the 
subsequent review of the February 2004 statement of the case 
(SOC) and the March 2005 supplemental statement of the case 
(SSOC).  The veteran appears aware of exactly what the 
evidence needed to show to warrant service connection.  The 
veteran has also demonstrated actual knowledge of what is 
needed to substantiate his claims for service connection.  
For example, in his notice of disagreement, received 
September 2003, he explains his alleged stressors and states 
that VA should be able to find one of the soldiers mentioned; 
he also asserts that he hurt his back in service while 
playing football.  The veteran has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Instead, 
he has identified and submitted additional evidence in 
support of his claim.  After the above notice, the veteran 
has indicated that he has submitted all the evidence 
pertinent to his claim.  In his March 2004 substantive 
appeal, the veteran states that all evidence has been 
submitted, and then in a March 2005 statement the veteran 
reports that he has nothing further to add to this claim.  
Finally he is represented by a service organization that also 
is presumed to know what evidence and development would help 
the claim.  There is no evidence that there exists additional 
evidence of other development that should be undertaken.

Thus, despite the absence of a formal VCAA letter fully 
discussing all elements of the claim, the notifications 
contained in the notification letter and the rating decision 
have been sufficient to notify the veteran of the evidence 
necessary to substantiate his claims, of his and VA's 
respective obligations to obtain specified different types of 
evidence, and that he should provide copies of any relevant 
evidence in his possession.  38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The notification letter to the veteran 
did not include these elements; however, the Board finds no 
prejudice to the veteran.  See Bernard, supra.  The 
appellant's status as a veteran is not in dispute.  As 
discussed above, the veteran had actual knowledge that he 
needed to show a current disability and a connection between 
this disability and his active military service.  This takes 
care of the first three elements.  As to the fourth and fifth 
elements, degree of disability and effective date, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record private medical records, 
VA treatment records, service personnel records, and service 
medical records.    

VA has not provided the veteran with an examination in 
connection with either of his claims for service connection; 
however, the Board finds that examinations were not necessary 
to make decisions on the claims.  See 38 U.S.C.A. 
§ 5103A(d)(2) (West 2002).  Specifically, under the law, an 
examination or opinion is necessary to make a decision on the 
claim when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).   

Considering the veteran's claim for service connection for 
lumbar spine disability, the veteran has not shown a current 
disability or persistent or recurrent symptoms.  The veteran 
has submitted evidence showing a lumbosacral strain or sprain 
in 1977 and 1982, this is not evidence of a current 
disability; he has also submitted evidence showing complaints 
of lower back pain in October 2003 and March 2004, on neither 
of these occasions was the veteran diagnosed with a lumbar 
spine disability; rather, he was diagnosed with lower back 
pain.  Pain is not a disability.  See Sanchez-
Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) 
(pain alone, without a diagnosis or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted).  
Pain is a symptom of a disability; however, the Board does 
not associate two complaints of back pain with "persistent 
or recurrent symptoms of a disability."  See McClendon, 
20 App. 79; see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. 
§ 3.159(c)(4)(i).  Recently scoliosis was suggested by 
clinical study, first shown years after service, and not 
shown to be causing any disability.  As to the veteran's 
claim for PTSD, the veteran has submitted a diagnosis of PTSD 
and his claim was denied based on lack of verification of an 
in-service stressor; therefore, an examination is not need as 
the Board has sufficient medical evidence to make a decision.  
See id.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 
20.1102 (2006); Pelegrini, supra; Quartuccio, supra; Dingess, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.  Any error 
in the sequence of events or content of the notice is not 
shown to have any effect on the case or to cause injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

II. Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2006); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  If the veteran engaged in 
combat with the enemy and his alleged stressor is combat-
related, then his lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence, and no 
further development or corroborative evidence is required - 
provided that such testimony is found to be "satisfactory," 
i.e., credible and "consistent with circumstances, 
conditions or hardships of service."  See 38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(f)(1); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  If, however, the alleged 
stressor is not combat related, then the claimant's lay 
statements, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  Instead, the record must 
contain evidence that corroborates the statements.  See 
Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); see also Zarycki, 6 Vet. 
App. at 98, Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A. PTSD

After a careful review of the evidence, the Board finds that 
the preponderance of it is against a finding that the veteran 
has PTSD related to his active military service.  The veteran 
asserts that he has PTSD caused by his experiences in 
Vietnam.  The veteran was awarded the Vietnam Service Medal 
and the Vietnam Campaign Medal and it is conceded that he did 
serve in Vietnam.  A February 2003 VA psychiatric report 
gives diagnoses of PTSD and depressive disorder, not 
otherwise specified.  There are other reports that diagnose 
the veteran with symptoms of PTSD, but do not diagnose PTSD.  
Regardless, the veteran does not have a verified in-service 
stressor and service connection must be denied. 

The veteran does not have any medals or decorations 
indicating that he engaged in combat with the enemy.  There 
is no other evidence of record sufficient to support a 
finding that the veteran engaged in combat with the enemy; 
therefore, his lay statements alone are not sufficient to 
establish the occurrence of an alleged stressor.  Instead, 
the record must contain evidence that corroborates the 
statements.  See Cohen, 10 Vet. App. at 147; Moreau, 9 Vet. 
App. at 395; see also Zarycki, 6 Vet. App. at 98, Doran, 
6 Vet. App. at 289-290.

The veteran reports that when he was in Vietnam, he was 
assigned to the United States Army Marine Maintenance 
Activity Vietnam (USAMMAV).  His service personnel records 
show that he was part of "Hq + Svc Det USA Marine Mnt." 
from July 1970 to July 1971.

The veteran has identified several alleged stressors.  First, 
he states that a barge he was on took small arms fire in 
September or October of 1971 and a Staff Sergeant Willard (or 
Wells) went missing after the nighttime attack.  Second, he 
states that sometime around February 1971 he found the 
corpses of two Vietnamese people that had been killed by 
monkeys and had their faces mutilated.  Third, the veteran 
states that around April 1971 he watched a Specialist Four 
(SP4) Thornton die a "slow, painful, and tormented death" 
after falling into a lake and getting leeches on his ears and 
nose.  Fourth, the veteran claims that in June 1970, when he 
first arrived in Vietnam, the airport his plane flew into was 
attacked by mortars and he had to sit in the plane on the 
runway for 20 to 30 minutes not knowing if the mortars were 
going to hit the plane.  

The veteran's claimed in-service stressors could not be 
verified.  The RO attempted to obtain relevant records from 
the veteran, the National Personnel Records Center (NPRC), 
and from the U.S. Armed Service Center for Research of Unit 
Records (USASCRUR).

After a request from the RO, the NPRC mailed all pages from 
the veteran's personnel file showing unit of assignment, 
dates of assignment, participation in combat operations, 
wounds in action, awards and decorations and official travel 
outside the U.S.  These records do not confirm that the 
veteran engaged in combat, and do not confirm any of the 
veteran's claimed in-service stressors.

The USASCRUR reported that it was unable to locate records 
that document the fire fight on the barge, or the incident 
involving SP4 Thornton on security patrol during April 1971, 
as described by the veteran.  The report from USASCRUR did 
state that the available U.S. Army casualty files list a SP4 
Thornton as killed during a non-hostile incident as a result 
of an accident on October 22, 1970.  The veteran reported 
that at that time he was assigned to the USAMMAV - FMS 
(floating machine shop) on the river in Saigon, and that the 
incident with SP4 Thornton was not until after he was 
reassigned to Da Nang in early 1971.  See statement from 
veteran received May 23, 2003.  The USASCRUR report did state 
that an operational report confirmed that on October 3, 1970 
seven rounds of 107mm rockets were received in the USAMMAV's 
area on South Beach.  This rocket attack does not match up 
with the attack on the airplane in June 1970 reported by the 
veteran.  The Board notes that the veteran's report of 
finding Vietnamese people who had been killed by monkeys is 
too vague and could not be verified.  The USASCRUR report 
does not confirm any of the veteran's claimed in-service 
stressors and is evidence against the veteran's claim. 

Here, the only evidence that supports the veteran's 
allegation of the in-service stressors is his statements.  
The veteran's statements, by themselves, cannot, as a matter 
of law, establish the occurrence of a non-combat stressor.  
See Dizoglio, 9 Vet. App. at 166.  

Therefore, the veteran's claim for service connection for 
PTSD fails on the basis that all of the elements required for 
such a showing under 38 C.F.R. § 3.304(f) have not been met.  
Thus, the preponderance of the evidence is against the claim, 
and the benefit-of-the-doubt rule is not for application.  
See Gilbert, 1 Vet. App. at 55. 

B. Lumbar spine disability

The veteran asserts that he has a lumbar spine disability as 
a result of an injury to his back he sustained while playing 
football during his active military service.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for lumbar spine disability.  
None of the competent medical evidence of record concludes 
that the veteran currently has lumbar spine disability.

The veteran's claim for service connection for lumbar spine 
disability fails because there is no competent evidence of 
record of a current diagnosis of lumbar spine disability, and 
without a current disability, service connection cannot be 
granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (Court stated "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and 
held "[i]n the absence of proof of a present disability[,] 
there can be no valid claim."); Rabideau v. Derwinski, 2 
Vet. App. 141, 143-44 (1992).  Although the veteran is 
competent to state that he had and has pain in his lower 
back, he is not competent to enter a diagnosis of lumbar 
spine disability, as that requires a medical opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

While the veteran complained of lower back pain in October 
2003 and March 2004, the veteran was not diagnosed with a 
lumbar spine disability on either of these occasions.  Pain 
alone is not a disability.  See Sanchez-Benitez, supra.  An 
October 2003 x-ray noted mild scoliosis at L3-4; however, 
there was no indication that this causes disability and there 
was no impression recorded in that report.  Moreover, this is 
shown years post-service, after other negative studies, so 
even to the extent present, it is not shown related to 
service.

The Board notes that in 1977 (after the veteran's active 
military service) the veteran was diagnosed with cervical and 
lumbar sprain and strain and contusions to the right side, 
and that in March 1982 he was again diagnosed with 
lumbosacral strain.  The September 1977 report shows that the 
veteran was injured in an automobile accident.  Regardless of 
the cause of this sprain and strain, this evidence does not 
constitute a diagnosis of a current disability as it is 
decades old.  The record does not support a finding that this 
condition has persisted to the present day.   

In sum, the preponderance of the competent evidence is 
against a finding of any current lumbar spine disability.  
Thus, service connection is denied, and the benefit-of-the-
doubt rule is not for application.  See Gilbert, 1 Vet. App. 
at 55.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.

Entitlement to service connection for a lumbar spine 
disability is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


